                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID LAWSON                                                                          PLAINTIFF

v.                                Case No. 4:19-cv-00579-KGB

ANDREW SAUL, COMMISSIONER OF
THE SOCIAL SECURITY ADMINISTRATION 1                                                DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff David Lawson’s complaint is dismissed without prejudice (Dkt. No. 2). The Court denies

the relief requested.

       It is so ordered this 9th day of July, 2021.



                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge




       1
         Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as a party.
